Case 3:20-cv-00317-HEH-RCY Document 7 Filed 10/27/20 Page 1 of 1 PageID# 20




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


JEFFREY T. SNOW,IV,                         )

       Plaintiff,

V.                                                 Civil Action No. 3:20CV317—HEH

ROBERT A.ROBBINS,

       Defendant.

                               MEMORANDUM OPINION
                         (Dismissing Action Without Prejudice)

       Plaintiffrequested leave to proceed informa pauperis. By Memorandum Order

entered on August 28,2020,the Court directed Plaintiff to pay an initial partial filing fee

of$10.83 or state under penalty of peijury that he did not have sufficient assets to pay

such a fee within eleven(11)days ofthe date of entiy thereof. See 28 U.S.C.

§ 1915(b)(1). Plaintiff has neither paid the initial partial filing fee nor averred that he

cannot pay such a fee. Therefore, Plaintiff is not entitled to proceed informa pauperis.

Plaintiffs disregard ofthe Court's directives warrants dismissal ofthe action.

Accordingly, the action will be dismissed without prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.



                                                              /s/
                                    HENRY E. HUDSON
Date:              ^                SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
